Citation Nr: 9907686
Decision Date: 03/23/99	Archive Date: 06/22/99

DOCKET NO. 94-07 446               DATE MAR 23, 1999

On appeal from the Department of Veterans Affairs Medical Center in
Sepulveda, California

THE ISSUE

Entitlement to payment or reimbursement by VA of unauthorized
medical expenses incurred on January 31, 1992, March 10, 1992, May
2, 1992, and September 26, 1992.

(The issues of entitlement to an effective date earlier than May 6,
1991, for a 100 percent disability rating for a seizure disorder,
and entitlement to a disability rating in excess of 30 percent for
conversion reaction will be the subject of a separate decision of
the Board.)

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to June 1943,
and from September 1950 to July 1954.

This appeal arises from an adverse decision of the Department of
Veterans Affairs (VA) Medical Center (VAMC) in February 1993. That
decision denied the veteran's claims of entitlement to payment for
unauthorized medical expenses in January 1992, March 1992, May
1992, and September 1992. The denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals
(Board) for appellate review.

FINDINGS OF FACT

1. During 1992, the veteran was 100 percent service connected for
seizure disorder and 30 percent service-connected for conversion
reaction.

2. Treatment for a seizure at the Sepulveda, California, VAMC was
feasibly available to the veteran.

3. No cognizable evidence shows that the veteran's transportation
by Los Angeles Fire Department paramedics and emergency room
treatment at the Kaiser Permanente medical facility in Panorama
City, California on January 31, 1992, March 10, 1992, May 2, 1992,
and September 26, 1992, involved a life-threatening situation such
that it would have been unreasonable, unsound, unwise, or
impractical to receive treatment through VA.

- 2 -

CONCLUSION OF LAW

The veteran's claim for payment of medical expenses incurred on
January 31, 1992, March 10, 1992, May 2, 1992, and September 26,
1992 at the Kaiser Permanente medical facility in Panorama City,
California lacks legal merit. 38 U.S.C.A. 1728, 5107 (West 1991 &
Supp. 1998); 38 C.F.R. 17.120, 17.130 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the outset, the Board notes that at the time the medical
expenses were incurred, the veteran was service connected for the
following: a seizure disorder rated at 100 percent disabling and
conversion reaction rated at 30 percent disabling.

In an Emergency Medical Service (EMS) report dated January 31,
1992, it was noted that the veteran had had a possible seizure, but
was post-ictal upon arrival. The level of distress was noted to be
moderate and the veteran was disoriented. His breathing appeared
normal, and his skin was diaphoretic.

In an "Authorized Non-VA Hospitalization" form a VA physician noted
that the veteran's January 1992 treatment was emergent. The
physician referred the reader to previously completed notes
"Authorized Non-VA Hospitalization."

A Kaiser Permanente (Kaiser) Emergency Department record dated on
January 31, 1992, noted the veteran had a history of seizure
disorder. He had become dazed and had a generalized clonic seizure
for one minute. He was poorly responsive for 10 to 15 minutes,
noted to be longer than usual, so he was brought to the ER. The
veteran was noted to respond slowly. The veteran was admitted at
10:56 a.m., and by 6 p.m. was noted to be alert and reported being
back to normal. He was to be discharged to Sepulveda VAMC, but it
was reported that there were no beds. He was discharged to his
residence, a nursing home.

- 3 -

An EMS report dated on March 10, 1992, noted the veteran was having
a possible seizure. He was noted to be disoriented with altered
consciousness. He was noted to have a severe level of distress. His
breathing appeared normal. He had pale diaphoretic skin.

A report of from the Kaiser Emergency Department dated on March 10,
1992 noted the veteran had an altered mental status. The veteran
was noted to have a history of seizures. He had a seizure that
morning, and was usually treated at Sepulveda VA. The veteran was
noted to be alert and oriented times three. He had slurred speech.
The impression was seizure disorder.

A report of contact dated on March 10, 1992, noted the veteran was
admitted to Kaiser ER with an emergency diagnosis of seizure. It
was noted to be an emergency. The veteran's brother was reported to
have been the point of contact.

An "Authorized Non-VA Hospitalization" form noted the veteran's
treatment in March 1992 was emergent. It was noted that the veteran
lived near the Sepulveda VAMC and that he should be treated in that
facility.

An EMS report dated May 2, 1992 noted the veteran had a grand mal
seizure. He was noted to have a history of the same. He was awake
and disoriented. He was noted to have an altered L.O.C. (level of
consciousness). He was in moderate distress. The veteran's
breathing was clear. His skin appeared normal. His pulse was 100 R
(regular).

A Kaiser Emergency Department record dated on May 2, 1992, noted
that the veteran was brought in by ambulance after having a 25
minute seizure while playing a card game. The veteran was noted to
have stopped seizing five to ten minutes after arriving at the
hospital. The impression was s/p (status post) seizure, h/o
(history of) complex partial seizure. The veteran was reported as
saying he had several seizure per month.

4 -

In an "Authorized Non-VA Hospitalization" completed by the same
physician who had completed the previously reported "Authorized
Non-VA Hospitalization" reports, it was noted that the May 1992
treatment was emergent. The physician referred the reader to the
previous notes.

An EMS report dated September 26, 1992, notes the veteran was found
on the floor with an altered level of consciousness (noted in the
report as Alt. L.O.C.). There were no signs of trauma. The
veteran's level of distress was noted to be mild.

A Kaiser Emergency Department record dated on September 26, 1992,
noted that the veteran was found on the floor of his nursing home.
He was noted to have a history of seizures and dizzy spells. He had
been discharged from the Sepulveda VAMC on September 25. The notes
appear to note that the people in the nursing home know nothing
about him. The veteran was noted to be probably post-ictal. He was
alert and oriented and his breathing was fine.

In a report of Authorized Non-VA Hospitalization the same VA
physician who had completed the previous reports, noted the
treatment was emergent and was for a service-connected disability.
The reviewing physician noted that the veteran had several visits
to an ER (emergency room) near his home should be reevaluated in
Neurology and be treated in Sepulveda.

A letter dated February 17, 1993 was sent to the veteran informing
him that VA was without authority to pay because VA facilities were
feasibly available.

In his notice of disagreement the veteran asserted that there was
no VA EMS ambulance available to transport him to any VA facility
from his residence. The only EMS ambulance that the veteran's
nursing home would call during an urgent emergency basis because of
their close proximity and rapid response was the LAFD (Los Angeles
Fire Department) paramedics. The LAFD paramedics would only
transport the veteran to their designated emergency room, in the
veteran's case, the Kaiser medical facility in Panorama City. They
would not transport the veteran to the VAMC-Sepulveda. The veteran
reported that he had no choice in the decision,

- 5 -

and had to go where the LAFD paramedics took him, considering the
urgency of his medical condition while experiencing acute seizure
activity. The veteran asserted that under those circumstances the
nearest VA facility was not feasibly available to him.

The veteran submitted a statement noting that VA was notified of
the his treatment on January 31, 1992, March 10, 1992, May 2, 1992,
and September 26, 1992.

In a progress note, dated May 1993, it was noted that it should be
made clear to the retirement home staff that the veteran is to be
brought to the VA whenever possible. If the veteran was deemed
truly an emergency then it is totally appropriate to summon
paramedics. It was commented that it would appear that the veteran
was stabilized at the scene by paramedics in which event another
ambulance service could transport the veteran to the VA medical
center. A meeting to discuss the situation with the veteran, his
family and retirement home staff was urged.

The veteran submitted copies of handwritten notes (apparently from
the veteran's brother) that detail the events surrounding his
admissions to private treatment.

Analysis

The Board notes that the regulations pertaining to payment of
unauthorized medical expenses were redesignated and amended in May
1996. References contained in this decision are to the redesignated
section numbers. In the statement of the case, the VAMC provided
the text of the regulation and identified the old section numbers.
Since the text of the regulation was not altered, the veteran has
not been prejudiced in his ability to understand the controlling
legal authority in this matter. Bernard v. Brown, 4 Vet. App. 3 84
(1993).

Treatment at non-VA or Federal medical facilities at VA expense
requires prior authorization. The controlling regulation, 38 C.F.R.
17.54 (1998), provides that

- 6 - 

(a) The admission of a veteran into a non-VA hospital at VA expense
must be authorized in advance. In the case of an emergency which
existed at the time of admission, an authorization be redeemed or
prior authorization if an application, whether formal or informal,
by telephone, telegraph, or other communication, made by the
veteran or by others in his or her behalf is dispatched to the VA
(1) for veterans in the 48 contiguous States and Puerto Rico,
within 72 hours after the hour of admission, including in the
computation of time Saturday, Sunday, and holidays, or (2) for
veterans in a noncontiguous State, territory, or possession of the
United States, (including Puerto Rico) if facilities for dispatch
of application as described in this section are not available
within the 72-hour period, provided the application was filed
within 72 hours after facilities became available.

(b) When an application for admission by a veteran in one of the 48
contiguous States in the United States or in Puerto Rico has been
made more than 72 hours after admission, or more than 72 hours
after facilities were available in a noncontiguous State,
territory, or possession of the United States, authorization for
continued care at VA expense shall be effective as of the postmark
or dispatch date of the application, or the date of any telephone
call constituting an informal application.

However, where prior authorization for treatment is not obtained,
treatment for non- VA medical facilities at VA expense may still be
allowed, pursuant to the provisions of 38 C.F.R. 17.120 (1998). The
regulation provides that, to the extent allowable, payment or
reimbursement for the expenses of care, not previously authorized,
in a private or public (or Federal) hospital not operated by VA, or
of any

- 7 -

medical services not previously authorized including transportation
(except prosthetic appliances, similar devices, and repairs) may be
paid on the basis of a claim timely filed, under the following
circumstances:

(a) for veterans with service-connected disabilities. Care or
services not previously authorized or rendered to a veteran in need
of such care or services: (1) For an adjudicated service-connected
disability; (2) for non- service-connected disabilities associated
with and held to be aggravating an adjudicated service-connected
disability; (3) for any disability of a veteran who has a total
disability permanent in nature resulting from a service-connected
disability; (4) for any illness, injury, or dental condition in the
case of a veteran who is participating in a rehabilitation program
under 38 U.S.C.A. Chapter 31 and who is medically determined to be
in need of hospital care or medical services for any of the reasons
enumerated in 38 C.F.R. 17.480) (1997); and

(b) in a medical emergency. Care and services not previously
authorized or rendered in a medical emergency of such nature that
delay would have been hazardous to life or health, and

(c) when Federal facilities are unavailable. VA or other Federal
facilities were not feasibly available, and an attempt to use them
beforehand or obtain prior authorization for the services required
would not have been reasonable, sound, wise, or practicable or
treatment had been or would have been refused. 3 8 U.S.C.A. 1728;
38 C.F.R. 17.120.

8 -                                                         

The veteran satisfies the first prong of the aforementioned criteria for
reimbursement because treatment was for a service-connected disability.

The VA physician has determined that the veteran's condition was emergent.
Thus the evidence suggests that his ER treatment was provided as a result of
a medical emergency. However, the record reflects that the veteran lived near
the VAMC so that there would not be a delay due to travel time, were he to
receive treatment at a VA facility. There is no evidence that it would have
been hazardous to his life or health to be transported to a VA facility.

The subsequent review by a fee basis physician indicated that the veteran's
treatment was not in response to a medical emergency. In any event the
veteran had been stabilized prior to transport to the Kaiser emergency room.

The Board finds that the retirement home's reported refusal to call an EMS
willing to transport the veteran to VAMC Sepulveda does not satisfy the
criteria of 38 C.F.R. 17.120(c) "when Federal facilities are unavailable."
There is no indication that an attempt to use the nearby VA facility would
have been unreasonable, unsound, unwise, or impracticable nor is there any
evidence that treatment would have been refused. The unwillingness of the
staff of a private facility to cooperate with the veteran's use of VA
facilities does not abrogate the requirements of 38 C.F.R. 17.120.

The Board notes that at the time of discharge in January 1992 it was reported
that the VAMC did not have an available bed. However, there is no indication
that the veteran required a bed. It appears that he received only emergency
room treatment, and the VA physician noted that it was feasible to transport
the veteran to the VA facility on the day of his treatment. Further, the fact
that a bed was unavailable was only reported after the veteran had sought and
received treatment at the private facility.

Hence, for the reasons set forth herein, the Board finds that the veteran has
not met the initial burden of proof to establish that all criteria are met.
Consequently, he is

9 -

Hence, for the reasons set forth herein, the Board finds that the veteran has
not met the initial burden of proof to establish that all criteria are met.
Consequently, he is not shown to be entitled to receive reimbursement of
payment of unauthorized EMS transportation or ER treatment at Kaiser in
January, March, May, and September 1992. His claim must therefore be denied.
Under the controlling law and regulations, the failure to meet any one of the
enumerated criteria will defeat the claim. Therefore, the veteran's claim
must be denied on the basis that it lacks legal merit. Sabonis v. Brown, 6
Vet. App. 426, 430 (1994).

ORDER

Entitlement to payment or reimbursement by VA of unauthorized medical
expenses incurred on January 31, 1992, March 10, 1992, May 2, 1992, and
September 26, 1992 is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

10-

